Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 1 of 7 PageID #: 2215




                            Exhibit F
Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 2 of 7 PageID #: 2216




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


EMERSON ELECTRIC CO.,                                     )
                                                          )
                                                          )
                               Plaintiff,                 )
                                                          ) Civil Action No. 17-cv-01846-LPS
v.                                                        )
                                                          )      Jury Trial Demanded
EMERSON QUIET KOOL CO. LTD., and                          )
HOME EASY LTD.,                                           )
                                                          )
                                                          )
                               Defendants.                )




     EMERSON ELECTRIC CO.’S SECOND SET OF REQUESTS FOR PRODUCTION

       Plaintiff Emerson Electric Co. (“Plaintiff” or “Emerson Electric”) propounds the following

requests for production of documents and things upon Defendants Emerson Quiet Kool Co. LTD

and Home Easy Ltd. (“Defendants”), and requests that they be answered separately, fully and

under oath, with a copy of the documents and things being produced, within thirty (30) days of

service pursuant to Federal Rule of Civil Procedure 34, at the offices of Harness, Dickey & Pierce,

PLC, 5445 Corporate Drive, Suite 200, Troy, MI 48098, or at such time or place as counsel may

agree upon.

                                            INSTRUCTIONS

       The Instructions set forth in Emerson Electric’s First Set of Requests for Production are

incorporated by reference as if fully set forth herein.

                                    DEFINITION OF TERMS

       The Instructions set forth in Emerson Electric’s First Set of Requests for Production are


                                                  1
Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 3 of 7 PageID #: 2217




incorporated by reference as if fully set forth herein. In addition, the following definition(s) shall

apply.

         L.    “Emerson Radio Case” means the case captioned Emerson Radio Corporation v

Emerson Quiet Kool Co., LTD. and Home Easy LTD., Case 2:17-cv-05358-SDW-LDW, which is

pending in the United States District Court For The District Of New Jersey.

                               REQUESTS FOR PRODUCTION

Request for Production No. 63.         A copy of all transcripts (including exhibits) of each

deposition taken in the Emerson Radio Case.

Request for Production No. 64.         A copy of any documents received by You from third

parties in the Emerson Radio Case (i.e., not from Emerson Radio Corporation).

Request for Production No. 65.         A copy of all declarations submitted by any person, or

entity in the Emerson Radio Case.

Request for Production No. 66.         A copy of any expert reports (including exhibits) submitted

or exchanged by any party in the Emerson Radio Case.

Request for Production No. 67.         Documents sufficient to identify the retailers (by name and

location) of any of Your products sold under the EMERSON QUIET KOOL Mark.

Request for Production No. 68.         A copy of any contracts and/or agreements between You

and any third party regarding the distribution, promotion, advertisement and/or sale of products

under the EMERSON QUIET KOOL Mark.

Request for Production No. 69.         Documents sufficient to identify any keywords purchased,

selected, or used, by You in connection with the advertisement of Your products sold under the

EMERSON QUIET KOOL Mark (for example, Google Ad Words, Amazon Keywords).




                                                  2
Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 4 of 7 PageID #: 2218




Request for Production No. 70.       All documents regarding Your use, acquisition and/or

ownership of the EMERSON QUIET KOOL Mark, including but not limited to, a copy of any

licenses and/or agreements.

Request for Production No. 71.       All documents related to any licenses, permission or

authorizations granted by You to third parties regarding the use of the EMERSON QUIET

KOOL Mark, including but not limited to a copy of any licenses and/or agreements.

Request for Production No. 72.       All documents regarding use of the EMERSON QUIET

KOOL Mark by You.

Request for Production No. 73.       All documents regarding use of the EMERSON QUIET

KOOL Mark by any third party, including any alleged prior users, licensees and/or owners of the

EMERSON QUIET KOOL Mark.

Request for Production No. 74.       All documents evidencing and/or related to any customer

complaints about any of Your products offered under the EMERSON QUIET KOOL Mark.

Request for Production No. 75.       All documents relating to Your allegation that the

EMERSON QUIET KOOL Mark was not (or has not) been abandoned at any point in time

(including by You, or, by any alleged prior user(s) or owner(s) of the EMERSON QUIET KOOL

Mark).

Request for Production No. 76.       All documents and/or communications between You and

any third party (including any alleged prior user(s) or owner(s) of the EMERSON QUIET KOOL

Mark).

Request for Production No. 77.       All documents related to Your relationship with Almo

Corporation, including any reports and/or agreements related to the advertisement, promotion,

distribution and/or sale of products under the EMERSON QUIET KOOL Mark.



                                               3
Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 5 of 7 PageID #: 2219




Request for Production No. 78.      All documents relating to the 2009 Agreement attached as

Exhibit G to Emerson Electric’s Complaint, including any communications with any third parties

and/or Emerson Electric.

Request for Production No. 79.      All documents relating to the 2011 Agreement attached as

Exhibit H to Emerson Electric’s Complaint, including any communications with any third parties

and/or Emerson Electric.

Request for Production No. 80.      Documents sufficient to demonstrate and/or explain Your

relationship with Jiangsu Bangning Science & Technology Co. Ltd.

Request for Production No. 81.      All documents relating to Your ownership and/or use of the

www.emersonquietkool.com domain.

Request for Production No. 82.      A copy of the native file of the video shown at the URL:

https://youtu.be/Xh8oxt_rn6M.

Request for Production No. 83.      A copy of the native file of the video shown at the

URL:https://youtu.be/PI58Ayj6VWg.

Request for Production No. 84.      A copy of the native file of the video shown at the

URL:https://youtu.be/-lF3NjncgrU.

Request for Production No. 85.      A copy of the native file of the video shown at the

URL:https://youtu.be/USjI_gInn6w.

Request for Production No. 86.      A copy of the native file of the video shown at the

URL:https://youtu.be/cFG44ToL40Q.

Request for Production No. 87.      A copy of the native file of the video shown at the

URL:https://youtu.be/l5uAgqs7JdE.




                                              4
Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 6 of 7 PageID #: 2220




Request for Production No. 88.      A copy of the native file of the video shown at the

URL:https://youtu.be/mn4icSc1UJw.


Dated: September 18, 2020           Respectfully submitted,

                                    /s/ Joel R. Samuels
                                    George D. Moustakas, pro hac vice
                                    Lisa M. DuRoss, pro hac vice
                                    Joel R. Samuels, pro hac vice
                                    Harness, Dickey & Pierce PLC
                                    5445 Corporate Drive,
                                    Suite 200
                                    Troy, MI 48098
                                    248-641-1600
                                    jsamuels@hdp.com
                                    gdmoustakas@hdp.com
                                    lduross@hdp.com

                                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                    Adam W. Poff (No. 3990)
                                    Robert M. Vrana (No. 5666)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington DE 19801
                                    302-571-6600
                                    apoff@ycst.com
                                    rvrana@ycst.com

                                    Attorneys for Plaintiff Emerson Electric Co.




                                              5
Case 1:20-cv-01652-LPS Document 129-6 Filed 10/21/20 Page 7 of 7 PageID #: 2221




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 18, 2020, a copy of the foregoing

Emerson Electric’s Second Set Of Requests for Production of Documents and Things was

served via Electronic Mail to the following:

       PANITCH SCHWARZE BELISARIO & NADEL, LLP
       John D. Simmons (Bar. No. 5996)
       Dennis J. Butler (Bar No. 5981)
       Wells Fargo Tower
       2200 Concord Pike, Suite 201
       Wilmington, DE 19803
       Telephone: (302) 394-6030
       Facsimile: (302) 394-6031
       jsimmons@panitchlaw.com
       dbutler@panitchlaw.com

       and

       Of Counsel:
       Keith A. Jones (pro hac vice)
       Panitch Schwarze Belisario & Nadel LLP
       Two Commerce Square
       2001 Market Street, Suite 2800
       Philadelphia, PA 19103
       Telephone: (215) 965-1330
       kjones@panitchlaw.com

       Attorneys for Defendant Emerson Quiet Kool Co Ltd. and Defendant Home Easy Ltd.


                                               /s/ Joel R. Samuels


24942325.1




                                                  6
